Order entered December 3, 2018




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-18-00529-CV

             BULLET TRAP, L.L.C. F/K/A BULLET TRAP, INC., Appellant

                                            V.

 WATERPROOF POSITIVE, LLC D/B/A ENERGY ROOFING SOLUTIONS, Appellee

                    On Appeal from the 199th Judicial District Court
                                 Collin County, Texas
                        Trial Court Cause No. 199-04389-2016

                                        ORDER
       Before the Court is appellant’s November 29, 2018 unopposed motion to extend time to

file reply brief. We GRANT the motion and ORDER the brief be filed no later than December

10, 2018.


                                                   /s/   DAVID EVANS
                                                         JUSTICE